         Case 1:20-cv-00666-SHR Document 30 Filed 05/19/21 Page 1 of 5




                      Philadelphia | New York | Los Angeles | Miami | New Jersey


                                                  May 19, 2021

Via ECF
Hon. Sylvia H. Rambo
U.S. Federal Building and Courthouse
228 Walnut Street, Room 860
Harrisburg, PA 17101

       Re:      Harrison, et al. v. Brew Vino, LLC, et al.
                Docket No. 1:20-cv-00666-SHR

Dear Judge Rambo:

We represent the plaintiffs, Sandra Harrison and Carolyn Dow (“Plaintiffs”), in the above-
referenced matter. On May 5, 2021, Your Honor issued an Order granting Plaintiffs costs and
attorneys’ fees associated with responding to Defendants’ Motion to Vacate Default Judgment
(Doc. No. 21) and Motion for Reconsideration of the Court’s Order Denying Defendants’
Motion to Vacate Default Judgment (Doc. No. 25); and required Plaintiffs’ counsel to submit a
declaration of services within fourteen (14) days of the date of the Order (Doc. No. 28).
Accordingly, enclosed please find the Declaration of Services and proposed Order.

Thank you for your consideration in this matter.


                                                  Respectfully submitted,

                                                  DEREK SMITH LAW GROUP, PLLC

                                                  /s/ Ian M. Bryson, Esquire
                                                  IAN M. BRYSON, ESQUIRE

cc: Kathryn Nonas-Hunter, Esq. (via ECF)




    Philadelphia Office Address: 1835 Market Street, Suite 2950, Philadelphia, PA 19103| Tel: 215-391-4790
                              www.discriminationandsexualharassmentlawyers.com
         Case 1:20-cv-00666-SHR Document 30 Filed 05/19/21 Page 2 of 5




DEREK SMITH LAW GROUP, PLLC
IAN M. BRYSON, ESQUIRE
Attorney ID No. 321359
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
ian@dereksmithlaw.com
Attorneys for Plaintiffs Sandra Harrison and Carolyn Dow

                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 SANDRA HARRISON and
 CAROLYN DOW,

                        Plaintiffs,                 Civil Action No. 1:20-cv-00666-SHR

       v.                                           DECLARATION OF IAN M. BRYSON,
                                                    ESQUIRE
 BREW VINO, LLC., et al.,

                         Defendants.


I, Ian M. Bryson, Esq., do hereby DECLARE UNDER OATH and state as follows:

   1. I am an attorney of the law firm Derek Smith Law Group, PLLC, attorneys for Plaintiffs

       Sandra Harrison and Carolyn Dow in the above titled action. I am managing this case. I

       make this Declaration in support of Plaintiffs’ request for an award of counsel fees and

       costs. I am authorized to make this Declaration.

   2. On May 5, 2021, the Court issued an Order granting Plaintiffs costs and attorneys’ fees

       associated with responding to Defendants’ Motion to Vacate Default Judgment (Doc. No.

       21) and Defendants’ Motion for Reconsideration of the Court’s Order Denying

       Defendants’ Motion to Vacate Default Judgment (Doc. No. 25). See Doc. No. 28, the

       Court’s May 5, 2021 Order.


                                                2
        Case 1:20-cv-00666-SHR Document 30 Filed 05/19/21 Page 3 of 5




  3. The May 5, 2021 Order further provided that counsel for Plaintiffs shall submit a

     declaration of services within fourteen (14) days of the Order. See id.

  4. I am an attorney licensed in good standing in the Commonwealth of Pennsylvania.

  5. I am admitted to practice in the Middle District of Pennsylvania.

  6. I focus my practice in civil rights and complex civil litigation.

  7. I am lead trial counsel for Plaintiffs in this action.

  8. My hourly rate for legal services is $500.00 per hour. This is within the typical range of

     prevailing market rates charged by attorneys with similar experience performing similar

     work in this geographic region and in this area of law.

  9. While expressly reserving the attorney-client and attorney work product privileges, the

     tasks I performed related solely to the filing of Plaintiffs’ responses in opposition to

     Defendants’ Motion to Vacate Default Judgment and Motion for Reconsideration of the

     Court’s Order Denying Defendants’ Motion to Vacate Default Judgment included the

     following:


    DATE            ATTORNEY               SERVICES                 HOURS          AMOUNT

12/22/2020          Ian M. Bryson,      Draft opposition      3.5               $1,750.00
                    Esq. (“IMB”)        to motion to
                                        vacate default
                                        judgment
12/23/2020          IMB                 Draft opposition      2.4               $1,200.00
                                        to motion to
                                        vacate default
                                        judgment
12/28/2020          IMB                 Draft opposition      2.5               $1,250.00
                                        to motion to
                                        vacate default
                                        judgment
01/02/2021          IMB                 Review and            1.8               $900.00
                                        revise opposition
                                        to motion to

                                                 3
        Case 1:20-cv-00666-SHR Document 30 Filed 05/19/21 Page 4 of 5




                                        vacate default
                                        judgment
 01/04/2021         IMB                 Review and          1.2                $600.00
                                        revise opposition
                                        to motion to
                                        vacate default
                                        judgment
 01/04/2021         IMB                 Finalize brief      1                  $500.00
                                        and certification
                                        of counsel in
                                        support of
                                        Plaintiffs’
                                        opposition to
                                        motion to vacate
                                        default judgment
 03/21/2021         IMB                 Draft opposition    1.2                $600.00
                                        to motion for
                                        reconsideration
                                        of Court Order
                                        denying motion
                                        to vacate default
                                        judgment
 03/22/2021         IMB                 Review and          .8                 $400.00
                                        finalize
                                        opposition to
                                        motion for
                                        reconsideration
                                        of Court Order
                                        denying motion
                                        to vacate default
                                        judgment
 TOTALS:                                                    14.4               $7,200.00

   10. Accordingly, Plaintiffs have incurred a total of $7,200.00 in legal fees in connection with

      responding to Defendants’ motions.

   11. I hereby certify that the foregoing statements made by me are true. I am aware that if any

      of the foregoing statements made by me are willfully false, I am subject to punishment.


                                             DEREK SMITH LAW GROUP, PLLC

Dated: May 19, 2021                      By: /s/ Ian M. Bryson, Esq.
                                            Ian M. Bryson, Esquire


                                                4
          Case 1:20-cv-00666-SHR Document 30 Filed 05/19/21 Page 5 of 5




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 SANDRA HARRISON and
 CAROLYN DOW,

                         Plaintiffs,               Civil Action No. 1:20-cv-00666-SHR

         v.                                          ORDER GRANTING ATTORNEYS’
                                                           FEES AND COSTS
 BREW VINO, LLC., et al.,

                          Defendants.


         THIS MATTER having been presented to the Court by Ian M. Bryson, Esq. and Derek

Smith Law Group, PLLC, attorneys for Plaintiffs Sandra Harrison and Carolyn Dow, for an

Order granting fees and costs associated with responding to Defendants’ Motion to Vacate

Default Judgment (Doc. No. 21) and Motion for Reconsideration of the Court’s Order Denying

Defendants’ Motion to Vacate Default Judgment (Doc. No. 25), and the Court having considered

the moving papers, Declaration of counsel, and any opposition thereto, and for good cause

shown;

         IT IS on this ______ day of ________. 2021, ORDERED that Plaintiffs’ motion is

hereby GRANTED.

         IT IS FURTHER ORDERED that Defendants shall pay Derek Smith Law Group,

PLLC $7,200.00 within thirty (30) days from the date of this Order.



                                            _____________________________________
                                            SYLVIA H. RAMBO
                                            United States District Judge



                                               5
